260 S.W.3d 371 (2008)
Rosemary JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67489.
Missouri Court of Appeals, Western District.
January 29, 2008.
Irene C. Karns, Columbia, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Robert Bartholomew, Office of Attorney General, Jefferson City, for Respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.
Prior Report: 108 S.W.3d 844.

ORDER
Rosemary Jackson appeals the denial, after an evidentiary hearing, of her 29.15 motion for ineffective assistance of counsel. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 84.16(b).